Filed 12/6/22 Golbari v. Aminpour CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


SHAHRAM GOLBARI,                                             B315897

         Plaintiff and Appellant,                            (Los Angeles County
                                                             Super. Ct. No.
         v.                                                  20STCV08655)

SAEID AMINPOUR,

     Defendant and
Respondent.


     APPEAL from a judgment of the Superior Court of the
County of Los Angeles, Teresa A. Beaudet, Judge. Dismissed.
     Vivoli Saccuzzo, Michael M. Vivoli, for Plaintiff and
Appellant.
     Law Office of Steven L. Joseph, Steven L. Joseph, for
Defendant and Respondent.
       Plaintiff Shahram Golbari seeks to appeal from a judgment
entered following the trial court’s order sustaining defendant
Saeid Aminpour’s demurrer to the second amended complaint
without leave to amend. We asked the parties to submit letter
briefs on whether the judgment, which did not appear to resolve
all the issues then pending between the parties, was appealable
under Code of Civil Procedure section 904.1, subdivision (a).
       In his letter brief, defendant confirmed that his cross-
complaint against plaintiff was then pending and reported that
the trial court conducted the first phase in a bifurcated bench
trial on that pleading during August 2022, with arguments in
that phase having been scheduled for November 14, 2022.
Defendant therefore asserted that the appeal should be dismissed
as taken from an interlocutory judgment or order that did not
resolve all the issues between the parties.
       Plaintiff did not dispute that the cross-complaint was
pending at the time he filed his notice of appeal, but nevertheless
countered that the cross-complaint raises issues between the
parties that are unrelated to the issues adjudicated in the
complaint on demurrer. He therefore maintained that because
the judgment on his complaint left nothing to be decided between
the parties concerning that pleading, it was sufficiently final for
appealability purposes under Code of Civil Procedure section
904.1, subdivision (a).
       In Morehart v. County of Santa Barbara (1994) 7 Cal.4th
725, (Morehart), the Supreme Court held that “an appeal cannot
be taken from a judgment that fails to complete the disposition of
all the causes of action between the parties even if the causes of
action disposed of by the judgment have been ordered to be tried
separately, or may be characterized as ‘separate and




                                 2
independent’ from those remaining.” (Id. at p. 743.) More
recently, in Kurwa v. Kislinger (2013) 57 Cal.4th 1097 (Kurwa)),
the court explained, “‘A judgment that disposes of fewer than all
of the causes of action framed by the pleadings, however, is
necessarily “interlocutory” (Code Civ. Proc., § 904.1, subd. (a)),
and not yet final, as to any parties between whom another cause
of action remains pending.’ (Morehart, supra, 7 Cal.4th at
p. 741.) The theory of the rule is that ‘“piecemeal disposition and
multiple appeals in a single action would be oppressive and
costly, and that a review of intermediate rulings should await the
final disposition of the case.” [Citations.]’ [Citation.]” (Kurwa,
supra, 57 Cal.4th at p. 1101.)
       Because the cross-complaint between the parties remained
outstanding at the time of the filing of the notice of appeal, the
judgment on the second amended complaint did not resolve all
the claims then pending between plaintiff and defendant. Based
on the authorities above, the judgment was interlocutory and
could not be reviewed on direct appeal. We therefore dismiss
plaintiff’s appeal.




                                 3
                         DISPOSITION

     The appeal is dismissed. Defendant is awarded costs on
appeal.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                       KIM, J.



We concur:




             RUBIN, P. J.




             BAKER, J.




                              4